UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4058


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RUBEN JUAREZ GONZALEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
District Judge. (7:09-cr-00070-BO-3)


Submitted:   November 29, 2010            Decided:   December 14, 2010


Before WILKINSON, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geoffrey W. Hosford, HOSFORD & HOSFORD, P.C., Wilmington, North
Carolina, for Appellant. George E. B. Holding, United States
Attorney, Anne M. Hayes, Michael G. James, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ruben Juarez Gonzalez was convicted of: conspiracy to

distribute and to possess with intent to distribute 500 grams or

more of cocaine, 21 U.S.C. §§                841(a)(1), 846 (2006); possession

with intent to distribute more than 500 grams of cocaine and

aiding and abetting the same, 21 U.S.C. § 841(a)(1) (2006), 18

U.S.C. § 2 (2006); illegal entry, 8 U.S.C. § 1325(a) (2006); and

false    representation        of    United      States   citizenship,      18     U.S.C.

§ 1325(a) (2006).         He received an aggregate sentence of seventy-

eight     months.        Gonzalez      now       appeals,    contending      that    the

district court erred when it denied his Fed. R. Crim. P. 29

motion for judgment of acquittal with respect to the two drug

charges.    We affirm.

            “We review de novo the district court’s ruling on a

motion for judgment of acquittal and . . . will uphold the

verdict if, viewing the evidence in the light most favorable to

the     government,      it    is    supported       by     substantial     evidence.”

United    States    v.    Reid,     523   F.3d     310,     317    (4th   Cir.),    cert.

denied,    129     S.    Ct.   663    (2008).         “Substantial        evidence    is

evidence    that    a    reasonable       finder     of     fact    could   accept    as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”                  Id. (internal quotation marks

omitted).     We “can reverse a conviction on insufficiency grounds

only when the prosecution’s failure is clear.”                       United States v.

                                             2
Moye, 454 F.3d 390, 394 (4th Cir. 2006) (en banc) (internal

quotation        marks      omitted).              We    review      both      direct      and

circumstantial evidence and permit “the government the benefit

of   all    reasonable      inferences         from     the    facts   proven      to    those

sought to be established.”                 United States v. Tresvant, 677 F.2d

1018, 1021 (4th Cir. 1982).                   We “do not review the credibility

of witnesses and assume the jury resolved all contradictions in

the testimony in favor of the government.”                             United States v.

Sun, 278 F.3d 302, 312 (4th Cir. 2002).

                To    convict    Gonzalez      of       conspiracy     under      21    U.S.C.

§ 846, the government had to prove “(1) an agreement between two

or more persons to engage in conduct that violates a federal

drug law, (2) the defendant’s knowledge of the conspiracy, and

(3) the defendant’s knowing and voluntary participation in the

conspiracy.”          United States v. Kellam, 568 F.3d 125, 139 (4th

Cir.), cert. denied, 130 S. Ct. 657 (2009) (internal quotation

marks omitted).           “After a conspiracy is shown to exist, . . .

the evidence need only establish a slight connection between the

defendant and the conspiracy to support the conviction.” Id.

(internal quotation marks omitted).

                Testimony       at    trial    established        that      “Maurice”      and

“Primo”     visited       confidential         informant       Anthony       Caldwell      and

asked      if    he    wanted        to   purchase       one   kilogram      of    cocaine.

Caldwell testified that a third individual, “Rudy,” was known to

                                               3
be   Maurice’s    supplier.      Caldwell     replied      that    he    could    only

afford one-half kilo but that he had a buyer for the remainder.

Caldwell contacted authorities, alerting them to the impending

transaction.      The next day, Maurice, Rudy, and Gonzalez traveled

to   Caldwell’s     residence.      Maurice        drove     one    truck,       while

Gonzalez drove Rudy in another truck.                While traveling to the

residence, Maurice and Rudy had numerous telephone conversations

with Caldwell about the deal.           Cell phone records disclosed that

two phones belonging to Gonzalez were used during some of these

calls.   The conversations were recorded.

            After   Maurice,     Rudy       and   Gonzalez    arrived       at     the

Caldwell residence, Caldwell spoke to Rudy and Maurice about the

impending      transaction.         Gonzalez        heard         some     of      the

conversations.      Caldwell left the property and returned with an

undercover officer, James Yowell, who posed as a potential buyer

of one-half of the cocaine.          Gonzalez saw Maurice retrieve the

bundle of cocaine from his truck, and he entered the residence

with Yowell, Caldwell, Maurice, and Rudy.                  The men went to the

kitchen.    Gonzalez was described as calm, and he said nothing

when Yowell cut the bundle open to inspect the drug.                            Yowell

testified that Gonzalez positioned himself so as to block the

exit from the kitchen.

            Caldwell and Yowell left the residence on the pretext

of having to get money to pay for the cocaine.                     When they did

                                        4
not    return,    Rudy,     Maurice,        and   Gonzalez     left   the    residence.

Police soon initiated traffic stops of the trucks Gonzalez and

Maurice were driving.               Inside the Gonzalez truck, they found

five cell phones.          Two belonged to Gonzalez, and three to Rudy.

              This evidence was sufficient to convict Gonzalez of

conspiracy.       There clearly was an agreement among at least two

persons to violate the drug laws.                     Gonzalez’s knowledge of and

participation in the conspiracy are established by his driving

Rudy to the Caldwell residence, the use of his two cell phones —

presumably to discuss the impending transaction — during the

drive, his hearing conversations at the residence about drugs

and money, his calm and unquestioning demeanor when Yowell cut

open the bundle of cocaine, and his blocking the exit from the

kitchen.

              With respect to Count Two, the government was required

to    prove   “(1)     possession       of    the     controlled      substance;      (2)

knowledge of the possession; and (3) intent to distribute.”                           See

United States v. Hall, 551 F.3d 257, 267 n.10 (4th Cir. 2009).

“A    defendant      is    guilty      of    aiding    and     abetting     if   he   has

knowingly      associated        himself      with     and     participated      in   the

criminal venture.”           United States v. Burgos, 94 F.3d 849, 873

(4th Cir. 1996) (en banc) (internal quotation marks omitted);

see 18 U.S.C. § 2(a).            To prove association, the government need

only    establish         that   the    defendant        was    “cognizant       of   the

                                              5
principal’s     criminal      intent     and     the       lawlessness     of     his

activity.”     Burgos, 94 F.3d at 873.               “[P]articipation in every

stage of an illegal venture is not required, only participation

at some stage accompanied by knowledge of the result and intent

to bring about that result.”             United States v. Arrington, 719

F.2d   701,    705   (4th    Cir.      1983)    (internal        quotation      marks

omitted).

            The evidence discussed above was sufficient to convict

Gonzalez of aiding and abetting the possession with intent to

distribute cocaine.         He clearly was cognizant of the intent of

Maurice and Rudy to distribute the cocaine, and he participated

in the offense by, for instance, driving Rudy to and from the

Caldwell    residence,     allowing     the    use    of   his   cell    phones    to

facilitate the anticipated transaction, and blocking the exit

from the kitchen while the cocaine was inspected.

             We accordingly affirm.           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                        6